DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/03/2021 has been entered. Claims 10, 23, 31 and 34-39 remain canceled. Claims 1-9, 11-22, 24-30 and 32-33 remain pending and are the claims examined below. 

Claim Interpretation
Claims 1-9, 11-22, 24-30 and 32-33 are directed towards an apparatus (i.e., inhaler). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and 2114-2115 for further details). 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s amendments to the claims overcome the rejections previously made; therefore, the rejections made under this section in the 08/03/2020 Office action are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-17, 21-27, 29-30 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over TALON et al. (WO 2013/098398; of record, citations drawn to the translated version provided therewith) in view of SILVESTRINI (WO 2015/197627; of record, citations drawn to the translated version provided therewith).
As to claim 1: TALON discloses an aerosol-generating device for user inhalation (page 2, line 4) equivalent to the claimed inhaler. TALON discloses the claimed inhaler assembly including a substrate region configured to receive and support a capsule, the capsule containing vapour and/or atomizer precursor substrate (page 14, lines 18-20; page 16, lines 6-7). TALON further discloses the aerosol-generating device comprising a housing (i.e., assembly) and an aerosol forming substrate (i.e., vapour or atomiser precursor substrate) where the aerosol forming substrate is pushed inside the housing to come into thermal proximity with the heater element (page 17, lines 11-13) reading on the claimed assembly including a heater element arranged in the inhaler to be proximal to the substrate region configured for supporting a vapour or atomiser precursor substrate. 
	Moreover, TALON discloses the claimed assembly being configured such that the heater element is operative to achieve and maintain a target temperature in the substrate region throughout a period corresponding to a plurality of consecutive uses of the inhaler (page 19, lines 26-27; page 20, lines 24-25; page 21, lines 5-12). 
	TALON does not explicitly disclose the claimed capsule being sealed by an end seal at an end of the capsule and wherein the substrate region includes a plurality of prongs at an end of the substrate region to rupture the end seal of the capsule, the plurality of prongs defining an aperture and a mouthpiece arranged in fluid communication with the aperture. 
However, SILVESTRINI teaches an aerosol generating system (i.e., inhaler) (title). SILVESTRINI further teaches the aerosol generating system including a pair of piercing elements 22a, 22b for piercing frangible barriers sealing the cartridge (page 23, lines 32-35; FIG. 7 (i)-(iv). An annotated version of FIG. 7 


    PNG
    media_image1.png
    599
    764
    media_image1.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the capsule with the end seal and a plurality of piercing elements for piercing the barrier of the sealed capsule, the plurality of piercing elements defining an aperture which is in fluid communication with the mouthpiece as taught by SILVESTRINI. Doing so is 
 	As to claim 2: TALON and SILVESTRINI remain as applied above. TALON discloses the heater element comprising an electrically resistive material (page 11, line 24) reading on the claimed heater element being an electrical heater element. 
	As to claim 3: TALON and SILVESTRINI remain as applied above. TALON discloses the claimed temperature controllable switch configured to control the heater element to achieve and maintain the target temperature throughout the period (page 20, lines 24-25; page 21, lines 5-12). 
	As to claim 4: TALON and SILVESTRINI remain as applied above. TALON discloses the claimed temperature sensor operative to provide a signal to the temperature controllable switch indicative of a temperature in the substrate region (page 18, lines 2-3; page 19, lines 31-36). 
	As to claim 5: TALON and SILVESTRINI remain as applied above. TALON further discloses the claimed assembly being configured such that the temperature controllable switch is integral with the temperature sensor (page 18, lines 1-3; page 19, lines 31-36). 
	As to claim 6: TALON and SILVESTRINI remain as applied above. TALON also discloses the claimed temperature sensor being one of a thermistor, thermocouple and resistance temperature detector (RTD) (page 18, lines 3-4). 
	As to claim 7: TALON and SILVESTRINI remain as applied above. TALON discloses the claimed temperature controllable switch being operative to couple and/or decouple the heater element from an electrical current source to achieve and maintain the target temperature throughout the period (page 19, lines 26-27; page 19, lines 31-36)
	As to claim 9: TALON and SILVESTRINI remain as applied above. TALON further discloses the claimed temperature controllable switch being an electrical switch (page 19, lines 21-22; page 19, lines 31-36; FIG. 2 – switch 54). 
As to claim 11: TALON and SILVESTRINI remain as applied above. TALON further discloses the claimed assembly being arranged such that the heater element is disposed proximal to where a capsule is to be supported in the inhaler (page 14, lines 18-20; page 16, lines 6-7; page 17, lines 12-13). 
	As to claim 12: TALON and SILVESTRINI remain as applied above. TALON also discloses the claimed heater element being arranged to define an interior space into which the substrate may be inserted (FIG. 1 – aerosol forming substrate 2, heater element 20). 
	As to claim 13: TALON and SILVESTRINI remain as applied above. TALON further discloses the claimed heater element being arranged to define an interior space into which the capsule may be inserted (FIG. 1 – aerosol forming substrate 2, heater element 20). 
	As to claim 14: TALON and SILVESTRINI remain as applied above. TALON discloses the claimed assembly being arranged such that the temperature sensor is disposed proximal to where the capsule is supported by the inhaler (page 18, lines 2-3; page 19, lines 31-36). 
As to claim 15: TALON and SILVESTRINI remain as applied above. TALON also discloses the claimed inhaler comprising a current source (page 11, lines 12-13; page 17, lines 21-22). 
	As to claim 16: TALON and SILVESTRINI remain as applied above. TALON further discloses the assembly comprising the current source (page 11, lines 12-13; page 17, lines 21-22).
	As to claim 17: TALON and SILVESTRINI remain as applied above. TALON discloses the claimed current source being an electrical battery (page 11, lines 12-13; page 17, lines 21-22). 
As to claim 21: TALON and SILVESTRINI remain as applied above. TALON discloses the claimed assembly being configured such that the heater element is responsive to an input to initiate heating of the substrate region to the target temperature (page 19, lines 31-36)
	As to claim 22: TALON and SILVESTRINI remain as applied above. TALON further discloses the claimed input being a manual input (page 19, lines 31-36). 
As to claim 24: TALON and SILVESTRINI remain as applied above. TALON discloses the claimed vapor and/or atomizer precursor comprising one or more of nicotine, a nicotine derivative and nicotine analogue (page 5, line 8). 
As to claim 25: TALON and SILVESTRINI remain as applied above. TALON further discloses a previously used substrate typically having a lower water content and lower aerosol former content than a new substrate (page 11, lines 8-10). TALON’s disclosure is indicative that a new substrate has water content and therefore reads on the claimed vapor and/or atomizer precursor comprising one or more of a glycol, polyglycol and water. 
	As to claim 26: TALON and SILVESTRINI remain as applied above. As discussed in the rejections above, TALON discloses a new substrate having a high water content and aerosol former content than a previously used substrate (page 11, lines 8-10). Additionally, the term “hydrophilic” recited in line 2 of the claim is accorded its broadest reasonable interpretation to mean “having a strong affinity for water” (“Hydrophilic.” Merriam-Webster.com, Merriam-Webster, n.d. Web. 14 May 2019). Given the broadest reasonable interpretation of “hydrophilic” it can be concluded that TALON reads on the claimed substrate being hydrophilic, as the substrate in TALON has water content and therefore has an affinity for water.  
	As to claim 27: TALON and SILVESTRINI remain as applied above. TALON further discloses the claimed substrate comprising a sintered material (page 16, lines 6-12). 
As to claim 29: TALON and SILVESTRINI remain as applied above. TALON discloses the claimed capsule enclosing a vapor and/or atomizer precursor (page 14, lines 18-20; page 16, lines 6-7). TALON further discloses a previously used substrate typically having a lower water content and lower aerosol former content than a new substrate (page 11, lines 8-10). TALON’s disclosure is indicative that a new substrate has water content and therefore reads on the claimed vapor and/or atomizer precursor 
As to claim 30: TALON and SILVESTRINI remain as applied above. TALON further discloses a previously used substrate typically having a lower water content and lower aerosol former content than a new substrate (page 11, lines 8-10). TALON’s disclosure is indicative that a new substrate has water content and therefore reads on the claimed vapor and/or atomizer precursor comprising one or more of nicotine, a nicotine derivative, and nicotine analogue, (page 5, line 8) or one or more of a glycol, polyglycol and water. 
	As to claim 32: TALON and SILVESTRINI remain as applied above. TALON discloses the claimed vapor and/or atomizer inhaler device comprising an inhaler according to claim 1 (see the rejection of claim 1; page 5, lines 18-19)
	As to claim 33: TALON and SILVESTRINI remain as applied above. TALON discloses the claimed vapor and/or atomizer inhaler device operative as a smoking substitute device (page 2, line 4).

Claims 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over TALON et al. (WO 2013/098398; of record, citations drawn to the translated version provided therewith) in view of SILVESTRINI (WO 2015/197627; of record, citations drawn to the translated version provided therewith) and further in view of BOWEN et al. (US 2009/0151717; of record). TALON and SILVESTRINI teach the subject matter of claim 3 and claim 24 above under 35 USC 103.
	As to claim 8: TALON and SILVESTRINI remain as applied above. TALON, modified thus far, does not explicitly disclose the claimed temperature controllable switch comprising a bi-metal strip. However, BOWEN teaches a device for generating an inhalable aerosol ([0009]). BOWEN further teaches using a temperature regulation scheme in that a temperature regulator (bimetallic discs) are located in close proximity to the area where temperature is most critical ([0061]).

	As to claim 28: TALON and SILVESTRINI remain as applied above. TALON, modified thus far, does not explicitly disclose the claimed substrate comprising polypropylene or polyethylene terephthalate. However, BOWEN further teaches a cartridge that can contain a moist vaporizable product for use with a device capable of vaporizing the product ([0076]). BOWEN also teaches the shell of the cartridge typically comprising a food-safe material as the cartridge is to be used with a device for inhalation of a substance by a subject ([0076]). BOWEN teaches examples of the food-safe materials including polyethylene terephthalate (PET) and polypropylene ([0076]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the polyethylene terephthalate (PET) and polypropylene in the cartridge taught by BOWEN into the substrate within the apparatus of TALON modified thus far. BOWEN recognizes doing so to be advantageous as the food-safe material (i.e., polyethylene terephthalate (PET) and polypropylene) prevents the drying of the moist vaporizable and protects the moist vaporizable content ([0076]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over TALON et al. (WO 2013/098398; of record, citations drawn to the translated version provided therewith) in view of SILVESTRINI (WO 2015/197627; of record, citations drawn to the translated version provided therewith) and further in view of PHILLIPS et al. (US 2015/0223520; of record). TALON and SILVESTRINI teach the subject matter of claim 1 above under 35 USC 103.
As to claim 18: TALON and SILVESTRINI remain as applied above. TALON does not explicitly disclose the claimed heater element comprising a partitioned container respective partitions comprising constituent elements which when brought together create an exothermic reaction. However, PHILLIPS teaches an apparatus configured to heat smokeable material to volatilize at least one component of the smokeable material, the apparatus comprising a chemical heat source and an actuating mechanism, wherein the actuating mechanism upon activation, activates the heat source which heats the smokeable material ([0003]). PHILLIPS further teaches the heat source comprising two or more reagents which are separately held within the heat source chamber ([0014]) and the actuating mechanism causing the reagents to mix, activating an exothermic reaction ([0016]). Thus, TALON further modified by PHILLIPS reads on the claimed heater element comprising a partitioned container respective partitions comprising constituent elements which when brought together create an exothermic reaction. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the heat source comprising two or more reagents which are separately held within the heat source chamber and the actuating mechanism causing the reagents to mix, activating an exothermic reaction taught by PHILLIPS into the apparatus of TALON modified thus far. Doing so is applying a known technique (i.e., the heat source comprising two or more reagents which are separately held within the heat source chamber and the actuating mechanism causing the reagents to mix, activating an exothermic reaction in PHILLIPS) to a known device (i.e., the aerosol-generating device in TALON) for the predictable result heating and volatizing components of smokeable material. 
	As to claim 19: TALON, SILVESTRINI and PHILLIPS remain as applied above in the rejection of claim 18. TALON does not explicitly disclose the claimed assembly being configured such that the period lies in the range of 2 minutes to 8 minutes, particularly in the range of 3 minutes to 6 minutes and more particularly in the range of 4 minutes to 5 minutes. However, PHILLIPS further teaches the heat source 
	As to claim 20: TALON, SILVESTRINI and PHILLIPS remain as applied above in the rejection of claim 18 and claim 19. TALON does not explicitly disclose the claimed assembly being configured such that the heater element is operative to achieve and maintain the target temperature in the range from 20oC to 50 oC, in particular from 30 oC to 50 oC, more particularly from 35 oC to 45 oC, yet more particularly 35 oC to 40 oC. However, PHILLIPS further teaches the heat source and/or the smokeable material being heated to a target temperature of 40-80 oC ([0010]; [0074]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the target temperature taught by PHILLIPS into the apparatus of TALON modified thus far, for similar motivation discussed in the rejection of claim 18. 

Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive.
Applicant argues that the dashed lines, presented in annotated FIG. 7 of SILVESTRINI’s disclosure, added by the Examiner are not even equivalent to an “aperture” which is “defined” by the plurality of piercing elements 22a and 22b; Applicant asserts this to be a very unreasonable interpretation as one skilled in the relevant art would clearly understand a defined aperture to necessarily require a physical boundary/edge defining said aperture, and the dashed region highlighted .
The Examiner respectfully disagrees. In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Moreover, the Examiner introduced FIG. 7 from SILVESTRINI’s disclosure, used in the rejections, as being annotated (see paragraph 1 on page 6 of the 08/03/2020 Office action); “annotated” indicative that all markings not present in SILVESTRINI’s original FIG. 7 were added by the Examiner to further clarify and illustrate the way in which SILVESTRINI is applied to read on Applicant’s claimed invention. Furthermore, the dashed lines in annotated FIG. 7 of SILVESTRINI’s disclosure extend out of the physical boundary/edge defined by the outermost piercing elements of 22a and 22b. Therefore, the Examiner disagrees that dashed region highlighted by the Examiner has no defining boundary and is an undefined region of space. While the recitation “the plurality of prongs defining an aperture” in claim 1 requires the plurality of prongs define an aperture, this recitation does not preclude the plurality of prongs from defining more than one aperture (see MPEP § 2111.03(I)). Hence, the Examiner maintains that the two apertures defined by the piercing elements, 22a and 22b, ultimately form one aperture extending through the mouthpiece portion 4b (i.e., a mouthpiece arranged in fluid communication with the aperture) as disclosed in SIVESTRINI, and illustrated in annotated FIG. 7 above read on the claimed “the plurality of prongs defining an aperture.” 

The Examiner respectfully disagrees. In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., a plurality of prongs together provide a single aperture) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant’s argument is not commensurate in scope with the claims. Referring to MPEP § 2111.03 it states, “transitional phrases "comprising", "consisting essentially of" and "consisting of" define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim.” The inhaler claimed in claim 1 uses the transitional phrase “comprising” and MPEP § 2111.03(I) states, “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).” Consequently, in claim 1, the recitation “the plurality of prongs defining an aperture” in view of the recitation “an inhaler comprising” does not preclude the plurality of prongs from defining more than one aperture. As a result, the two apertures defined by the piercing elements, 22a and 22b, ultimately forming one aperture extending through the mouthpiece portion 4b (i.e., a mouthpiece arranged in fluid communication with the aperture) as disclosed in annotated FIG. 7, above read on the claimed “the plurality of prongs defining an aperture.” Thus, the Examiner maintains that the teachings relied upon from SILVESTRINI’s disclosure, combined with TALON, read on the claimed “the plurality of prongs defining an aperture.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WETTERLIN (US 4,137,914); ELK et al. (US 5,683,361); and BRAITHWAITE (US 2004/0236282). While the prior art applied in the rejections above, as a while, was satisfactory to read on the claimed “plurality of prongs defining an aperture” as recited in independent claim 1, given the discussion above in “Response to Arguments”; the Examiner notes the additional references above which teach apparatuses including a container/capsule being punctured/pierced by a “plurality of prongs” and “the plurality of prongs defining an aperture”; specifically, see FIG. 1 in WETTERLIN, FIG. 2 in ELK, and FIG. 7 in BRAITHWAITE. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743